DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 Response to Amendment
The amendment filed 11/02/2022 has been entered. Applicant has amended claims 1, 36, and 38. Applicant has canceled claim 41. Claims 5, 6, 10, 11, 15, 16, 18, 20, 26-27, 29, 30, and 33-35 remain canceled. No new claims have been added. Claims 1-4, 7, 9, 12-14, 17, 19, 21-25, 28, 31-32 and 36-40 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1/02/2022, with respect to the rejection(s) of claim(s) 1, 36, and 38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1, 36, and 38.
Claim Objections
Claims 1, 14, 16, 17, 36, and 38 are objected to because of the following informalities:  
Claims 1, 14, 36, and 38 recite “multicore”. The examiner “multi-core” is the correct word to use here.
Claim 14 recites “in electromagnetic field”. The examiner believes “in an electromagnetic filed” are the correct words to use here.
Claim 17 recites “to obtain an image”. The examiner believes “to obtain the image” are the correct words to use here.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a resource” in claim 2 and claim 32
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below as described in the Applicant’s specification as performing the claimed function, and equivalents thereof.
 “personal computer (PC) or laptop, or any computing system” (Page 17, lines 25-27)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, 12-14, 17, 19, 21-25, 28, 31-32, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 36, and 37 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how insensitive the light patterns must be in order to be “substantially insensitive”. Although page 6 of Applicant’s specification states “the light patterns may be substantially insensitive to bending of the waveguide apparatus as long as the waveguide apparatus is not bent tightly enough to allow light to escape from the waveguides”, this is only an exemplary definition and does not explicitly state what is needed for the light patterns to be “substantially insensitive”.
Claims 2-4, 7, 9, 12-14, 17, 19, 21-25, 28, 31-32, 37, and 39-40 are similarly rejected by virtue of their dependency upon claim 1. 

Allowable Subject Matter
Claims 1-4, 7, 9, 12-14, 17, 19, 21-25, 28, 31-32, and 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The subject matter of the independent claims in the amendment submitted on 11/02/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 36, and 38, the prior art of record does not disclose of render obvious at the effective filing date of the invention: the feature of wherein each of the plurality of different light patterns formed when a single core of a multicore section of the waveguide apparatus is excited is substantially insensitive to bending of the waveguide apparatus.
	The closest relevant art is Montoya et al. (US 2017/0299900), which discloses a waveguide apparatus (Fig. 9A) comprising a plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752), wherein each of the input waveguides is a single mode waveguide (Fig. 9A - single-mode optical fiber 712); at least one light source (Fig. 9A-seed laser 976) configured to excite in turn each of a plurality of the input waveguides, or each of a plurality of combinations of the input waveguides, or individually each of the input waveguides (Fig 9A; The Examiner notes that Montoya teach exciting individually each of the input waveguides) thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus ([0169] - Similarly, on the left side of FIG. 8E, sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side), but Montoya does not expressly teach the features as discussed above as recited in the independent claims.
	The second closest relevant art is Cizmar et al. (“Exploiting multimode waveguides for pure fibre-based imaging”) which discloses in Fig. 4 of a system comprising: a waveguide apparatus (Fig. 4) comprising a plurality of input waveguides (Fig. 5a – input field), a multimode waveguide (Fig. 4 – MF), at least one light source (Fig. 4 – laser), thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus (Fig. 5), wherein the waveguide apparatus is configured to direct light patterns to a target region (Fig. 4 - sample); and at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different light patterns, and to output signals representing the detected light (Fig. 4- CCD), but Cizmar does not expressly teach the features as discussed above as recited in the independent claims.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claims 1, 36, and 38, and therefore the claimed invention was not obvious before the effective filing date. Any combination of the prior art of record, made to meet the current limitations of the system for in vivo endoscopic imaging would only be done so with impermissible hindsight. The dependent claims are in the state of allowance due to depending from allowable claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795